Title: To James Madison from Thomas Jefferson, 21 July 1791
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Philadelphia July 21. 1791.
Your favors of July 10. & 13. have been duly recieved and I now return the pamphlet inclosed in the latter, with thanks for the perusal. The author has the appearance of knowing better what has past in England than in America. As to the latter to be sure he has been ignorant enough. I am sincerely sorry that Freneau has declined coming here. Tho’ the printing business be sufficiently full here, yet I think he would have set out on such advantageous ground as to have been sure of success. His own genius in the first place is so superior to that of his competitors. I should have given him the perusal of all my letters of foreign intelligence & all foreign newspapers; the publication of all proclamations & other public notices within my department, & the printing of the laws, which added to his salary would have been a considerable aid. Besides this, Fenno’s being the only weekly or half weekly paper, & under general condemnation for it’s toryism & it’s incessant efforts to overturn the government, Freneau would have found that ground as good as unoccupied. P——e will not be appointed to the place I had recommended him for. I have a letter from Mazzei asking informn. of his affairs. I must therefore ask from you the letter you were to write me as to Dohrman. He desires to be affectionately remembered to you. He is declared, with the consent of the Diet, Chargé des affaires of the king & nation. No news yet from Genl Scott. Mr. Randolph writes me that our harvest is safely in in general, that the quantity will be half as much again as the acre usually yeilds, & the quality of first rate. The price offered is 5/6 at Richmd. Tobo. there is still 18/ to 20/. I have European letters & papers to the 8th. of May. The Empress has notified the English factory in Russia, that the peace between her & Gr. Britain is likely to be broken, but knowing their good conduct they shall be welcome to remain in her domns., she pays a compliment to the British nation, & says she considers it only as a war with their ministers. Denmark has made a warm offer of mediating alone. Prussia has notified the Porte that they are free to conclude a peace with Russia without any mediation, & that it will not be disagreeable to him. But the Porte has refused to relinquish the mediation of Prussia & England, & has also declined accepting that offered by Spain. France is going on steadily with it’s work. On the 7th. of May a report of a commee. was given in to the assembly, confirming their former plan as to the mode of settling the constn. of their colonies, adding further that the Colonies should have the initiative (exclusively) as to the condition of the people of colour, and that each colony should send deputies to the French part of St. Martins to a Congress which should propose a general form of constitution. This was ordered to be printed & taken up at a future day, & there was some symptom of a disposition in the Assembly to over-rule the report so far as it related to the condition of the people of colour. Comparing the date of this with the news said by the gazettes to have arrived at St. Domingo July 1. I cannot help suspending my belief of the latter.
I hope your health is better established. Your friends here anxiously enquire after it. Your letters now therefore are doubly interesting, and very feelingly so to Dear Sir your affectionate friend & servt.
Th: Jefferson
